Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                       No. 04-21-00094-CV

                                    CITY OF EAGLE PASS,
                                          Appellant

                                                 v.

         Isabel Velasquez PEREZ, individually and a/n/f of Vanessa Velasquez, minor,
                                         Appellee

                 From the 293rd Judicial District Court, Maverick County, Texas
                              Trial Court No. 18-01-35130-MCV
                           Honorable Maribel Flores, Judge Presiding

BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

        In accordance with this court’s opinion of this date, the trial court’s January 26, 2022
judgment is VACATED and this case is DISMISSED WITH PREJUDICE. We WITHDRAW our
January 26, 2022 opinion and judgment, and substitute this opinion and judgment in their stead. Costs
of the appeal are taxed against the parties that incurred them.

       SIGNED September 7, 2022.


                                                  _________________________________
                                                  Rebeca C. Martinez, Chief Justice